PER CURIAM: *
Appealing the judgment in a criminal case, Abraham Ortega raises arguments that are foreclosed by United States v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir.2015), petition for cert. filed (June 19, 2015) (No. 14-10355), in which this court held that an enhancement under U.S.S.G. § 2L1.2(b)(l)(A)(i) for a prior felony conviction that is a drug trafficking offense is warranted regardless whether the prior conviction required proof of remuneration or commercial activity, and United States v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir.2012), in which this court held that a federal conviction for conspiracy to commit a drug trafficking offense qualifies for the § 2L1.2(b)(l)(A)(i) enhancement. Accordingly, the motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.